
	
		II
		112th CONGRESS
		2d Session
		S. 3142
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on Hostapur
		  SAS.
	
	
		1.Hostapur SAS
			(a)In
			 generalHeading 9902.34.01 of the Harmonized Tariff Schedule of
			 the United States (relating to petroleum sulfonic acids, sodium salts) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
